DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Allowable Subject Matter
Claims 1-22 are allowed.
The following is an examiner’s statement of reasons for allowance:

The claims are allowable over the prior art because the prior art fail to anticipate or make obvious the combinations as claimed. Specifically, the following limitations are not taught from the prior art: 
“removing the plurality of metallic containers from the first printing press; applying an internal coating to the plurality of metallic containers at the first site after the first printing operation and before palletizing the plurality of metallic containers; forming a flange adapted to receive an end closure by drawing in an open end of each of the plurality of metallic containers, wherein the flange is formed at the first site after the first printing operation; palletizing the plurality of flanged metallic containers; transporting a pallet including the plurality of flanged metallic containers from the first site to a second site that is different than the first site; removing the plurality of flanged metallic containers from the pallet at the second site;”  of claims 1-14,
“an apparatus at the first site to form the flange on an open end of each of the plurality of metallic containers after printing the first image portion in the first printing operation; a palletizer to place the plurality of flanged and coated metallic containers in a pallet at the first site after printing the first image portion in the first printing operation; a feeder to remove the plurality of flanged and coated metallic containers from the pallet 
“drawing-in open ends of the each of the plurality of metallic containers to form a flange for an end closure, wherein the flange is formed after the coating is dried; palletizing the plurality of flanged metallic containers after drawing-in the open ends; removing a first group of the plurality of flanged metallic containers from a pallet at a second site that is different from the first site;” of claims 18-22 

Yamada teaches two printing processes on a beverage can, followed by flanging the can ([0025]). Thus, Yamada fails to teach flanging and palletizing the cans between two printing processes. EPA NPL teaches flanging a can after a printing process. However, it is ambiguous based on the EPA NPL teaching whether the sequence of printing can be performed after a flanging step. Carlson teaches a conveying system comprising a palletizer and a depalletizer that can be placed between two processing units. However, Carlson does not specify whether the can has been flanged prior to palletization step. In conclusion, the combination of the prior art on record is not clear on the specific sequencing of printing and flanging as claimed. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANG X.L NGUYEN whose telephone number is (571)272-1585.  The examiner can normally be reached on Monday-Friday 9AM-5PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID GRAY can be reached on (571) 272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/QXN/Examiner, Art Unit 2853                                                                                                                                                                                                        
/David M. Gray/Supervisory Patent Examiner, Art Unit 2853